233 F.3d 969 (7th Cir. 2000)
Reginald Gilliam, Plaintiff-Appellant,v.United Parcel Service, Inc., Defendant-Appellee.
No. 99-3942
In the  United States Court of Appeals  For the Seventh Circuit
Submitted September 18, 2000Decided November 29, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 398CV0442RM--Robert L. Miller, Jr., Judge.
Before Easterbrook, Ripple, and Williams, Circuit  Judges.
Easterbrook, Circuit Judge.


1
An employee who fails  to report to work for three consecutive days and  does not notify the company by the beginning of  the scheduled starting time on the third day is  in trouble under Article 16(d) of the collective  bargaining agreement between United Parcel  Service and the Teamsters Union. Reginald Gilliam  violated this rule and was fired. He took off  Friday, August 22, 1997, with the permission of  Allen Kinsey, his supervisor. Kinsey expected  Gilliam to return to work the next Monday;  Gilliam, however, thought that his leave had an  indefinite duration and did not try to get in  contact with Kinsey until the following Thursday  (and did not succeed until Friday, August 29).  Kinsey gave Gilliam the bad news by failing to  call in by the start of his shift on Tuesday,  August 26 (the third working day of leave),  Gilliam had abandoned his job. This is an  understanding of the collective bargaining  agreement that Gilliam and the union might have  challenged--perhaps on the ground that by  granting leave Kinsey extended the notice period  to Wednesday or even later, depending on how much  leave Gilliam reasonably thought Kinsey had  authorized--but arbitration did not occur, and  Gilliam does not say that his union violated its  duty of fair representation. Like the district  court, therefore, we take it as established that  Article 16(d) entitled UPS to act as it did. We  must decide whether the application of this  collective bargaining agreement to Gilliam  violates the Family and Medical Leave Act, 29  U.S.C. sec.sec. 2601-54.


2
Gilliam took time off to be with his fianc e,  Diana Nukes, after she delivered their child. The  birth occurred on August 20, 1997, when Nukes was  in her home town of Columbus, Ohio, and Gilliam  was working in Elkhart, Indiana. Gilliam had  known about the pregnancy since November 1996 but  did not tell UPS that he wanted time off until the  day after Nukes gave birth--although the  collective bargaining agreement, which like the  FMLA affords unpaid family leave, requires 10  days' notice. During work hours on August 21  Gilliam told Kinsey that he wanted leave to be  with Nukes. Kinsey waived the 10-day notice rule  and granted Gilliam's request. Gilliam told  Kinsey that he would be back in a "couple" of  days (or "a few" days; recollections differ).  Kinsey understood this to mean a few calendar  days. Gilliam did not get in touch with UPS for a  week. By then it was too late, under UPS's  understanding of the collective bargaining  agreement. But Gilliam believes that the FMLA  entitled him to stay away from work for up to 120  days without informing his employer when he would  return.


3
The district court understood Gilliam's claim as  one asserting that UPS had retaliated against him  for using FMLA leave and deemed it insufficient  under the framework that King v. Preferred  Technical Group, 166 F.3d 887 (7th Cir. 1999),  adopts for such claims. 1999 U.S. Dist. Lexis  21749, 5 Wage & Hour Cas. 2d 1853 (N.D. Ind. Oct.  13, 1999). Yet the thrust of Gilliam's claim is  substantive; after all, UPS did not think that he  had taken FMLA leave in the first place. He  contends that the FMLA not only gave him an  entitlement to time off (which he enjoyed) but  also required UPS to take him back at the end of  the leave. 29 U.S.C. sec.2614(a)(1)(A); Rice v.  Sunrise Express, Inc., 209 F.3d 1008 (7th Cir.  2000); Diaz v. Fort Wayne Foundry Corp., 131 F.3d  711 (7th Cir. 1997). Using the language of  "retaliation" to analyze such a contention  detracts attention from what matters. Diaz, 131  F.3d at 712-13. Still, for Gilliam the difference  between substantive and retaliation approaches  does not matter, because his core difficulty is  one the district judge identified: the FMLA does  not provide for leave on short notice when longer  notice readily could have been given. Nor, we  add, does it authorize employees on leave to keep  their employers in the dark about when they will  return.


4
Although the FMLA does not specify details such  as how leave is sought, and on what notice,  implementing regulations issued by the Department  of Labor fill the gap. One of these, 29 C.F.R.  sec.825.302(a), provides that an employee must  give 30 days' notice "if the need for the leave  is foreseeable based on an expected birth" or  other predictable event. That regulation fits  Gilliam's situation to a T. He knew many months  in advance when Nukes was likely to deliver their  child. Although delivery dates vary around the  nine-month norm, the need for family leave could  be anticipated and notice given. Gilliam did not  ask for leave until the day after his child's  birth, however, and this entitled UPS to require  Gilliam to wait 30 days longer. 29 C.F.R.  sec.825.304(b). Kinsey did not do this--did not  even insist that Gilliam wait out the 10 days  required by the collective bargaining agreement.  Gilliam says that by waiving the notice  requirement UPS put him on FMLA leave. Neither  employees nor employers need mention the FMLA by  name. 29 C.F.R. sec.825.303(b). But it does not  follow that all family leave must be under the  FMLA unless the employer negates that possibility  by imposing a 30-day delay. Perhaps Gilliam's  leave was under the collective bargaining  agreement; perhaps it was simply a humane step by  a caring supervisor willing to bend the rules.  Employees would not gain in the long run by  converting all humanitarian leaves and  discretionary acts into leaves governed by the  strictures of the FMLA, for then employers would  have powerful reasons to say no when requests  like Gilliam's are made in the future.


5
Let us assume, however, that Kinsey's grant of  permission to take a few days off put Gilliam on  FMLA leave. What follows? He was not penalized for  taking Friday off, for failing to report to work  on Monday, or even for remaining with Nukes and  their baby the rest of that week. Gilliam was  fired because he did not call, by Tuesday  morning, to tell UPS how long he would be away.  Notice enables an employer to keep its business  operating smoothly by bringing in substitutes or  hiring temporary help. And if we were to treat  Friday as a pre-authorized day postponing the  notice requirement to Wednesday morning (though  this would be a subject for a labor arbitrator,  not a court), Gilliam did not meet that deadline  either; he first tried to contact UPS on Thursday  afternoon, and then only after learning that  Kinsey was trying to locate him. "An employer may  . . . require an employee to comply with the  employer's usual and customary notice and  procedural requirements for requesting leave." 29  C.F.R. sec.825.302(d). One of those "usual and  customary" requirements at UPS is that the  employee let his supervisor know, no later than  the beginning of the third working day of leave,  how much more time will elapse before the  employee returns to work. Although sec.825.302(d)  adds that an employer's rules may not be used to  delay FMLA leave if the employee gives notice that  is otherwise timely, this means only that an  employer may not insist on more than 30 days'  notice, which UPS did not do. Nothing in the FMLA  or the implementing regulations prevents an  employer from enforcing a rule requiring  employees on FMLA leave to keep the employer  informed about the employee's plans. Gilliam's  discharge therefore did not violate federal law.

Affirmed